IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of          No. 79885-5-I
 C.G.-P. (DOB: 02/25/2004),                  consolidated with
                                             No. 79889-8-I
 STATE OF WASHINGTON,
 DEPARTMENT OF CHILDREN,
 YOUTH AND FAMILIES,                         DIVISION ONE

                           Respondent,

 V.
                                             UNPUBLISHED OPINION
 CHERYL GREEN,

                  Appellant.
_______________________________              FILED: March 9, 2020
       KORSMO, J.1    —   A mother appeals an order terminating her parental rights.

We conclude that she was afforded due process, an unfit parent, and unlikely to

resolve her parental deficiencies in a timely fashion. Accordingly, we affirm.

                                         FACTS

       C.G. is the mother of a teenager, C.G.-P. The Department of Social and

Health Services (Department)2 filed a dependency petition regarding C.G.-P. in

April 2017, after a school truancy officer reported the youth had not attended

school since June 2016. C.G.-P., then age 13, was removed from C.G.’s care

and never returned.


       1 Judge Kevin M. Korsmo is a Division Three judge serving with the Court
of Appeals, Division One, under CAR 21(a).
       2 In July 2018, the Department of Social and Health Services transferred

child welfare responsibilities to the Department of Children, Youth, and Families.
RCW 43.2 16.906. We refer to both as “the Department” in this opinion.
  No. 79885-5-112


       C.G. agreed to the dependency in June 2017. A dispositional order was

entered in July 2017. To address her parental deficiencies of mental health

and/or substance use issues, these orders required 0G. to complete random

urinalysis, mental health counseling, medication management, an alcohol/drug

evaluation, a psychological evaluation with a parenting component, and follow all

treatment recommendations. The court ordered visitation at the youth’s

discretion and required 0G. to keep the Department informed of her contact

information.

       The assigned social worker met with C.G. on multiple occasions and

offered the ordered services through letters, in-person meetings, text messages,

phone calls, and at a shared planning meeting. C.G. did not fully complete any

of the ordered services.

       The Department petitioned for termination in August 2018. Though C.G.

never answered the petition, the termination action proceeded to a bench trial in

April 2019. C.G. failed to appear, but both she and the youth were represented

by counsel at trial. The court heard testimony from the assigned social worker,

from C.G.’s mental health counselor, and considered 25 exhibits.

      The social worker testified about the entry of the dependency and

dispositional orders, the numerous times and methods she offered ordered

services to C.G., the youth being in out-of-home care for two years, and the

mother not completing the ordered services. The social worker recommended

termination because C.G. had not “mitigated or eliminated the reasons” that the

youth became dependent, and stated that it would take C.G. at least six months



                                       -2-
  No. 79885-5-1/3


to complete the ordered services. The social worker also informed that C.G.-P.

wanted to be adopted by the foster placement and had not elected to visit C.G.

since July 2018.

       The mental health counselor testified to treating 0G. “very sporadically”

over the past year and a half, not recalling the last time she saw C.G., C.G. being

not in compliance with the mental health treatment plan, and being unaware of

C.G.’s urinalysis results being “positive for amphetamines” or testing as “not

human.”

       On April 3, 2019, the trial court adopted the facts in the termination petition

as true and correct based on C.G.’s failure to file an answer, determined that the

Department had proved the statutory termination factors by clear, cogent, and

convincing evidence, and terminated C.G.’s parental rights.

       C.G. timely appealed to this court. A panel considered the matter without

oral argument.

                                     ANALYSIS

       C.G. asserts three arguments, which we address in the order presented.

       Due Process

       First, C.G. contends that the trial court’s adoption of the facts in the

termination petition as “true and correct” infringed on her “rights to examine

witnesses and to receive a decision based solely on evidence introduced” at the

hearing, and “was based on hearsay that was purportedly inadmissible for the

truth of the matter asserted but nonetheless not limited in the written findings.”




                                         -3-
  No. 79885-5-1/4


              In order to terminate the parent-child relationship, the Department must

first establish the six elements of RCW 13.34.180(1).~ The trial court then must

find by clear, cogent, and convincing evidence that the parent is currently unfit.4

In re Welfare ofA.B., 168 Wn.2d 908, 918-19, 232 P.3d 1104 (2010). The trial

court’s findings are entitled to great deference on review and those findings will

be upheld when supported by substantial evidence.5 In re Dependency of

K.S.C., 137 Wn.2d 918, 925, 976 P.2d 113 (1999).

          Here, there is no indication that the trial court admitted the termination

petition as an exhibit at trial or considered any of its content in making the

termination findings. There is no dispute that C.G. had notice of the termination

trial, that she failed to attend, that her counsel cross-examined witnesses, and

that her counsel had an opportunity to present witnesses on her behalf.

          Moreover, based on our review of the record, we are satisfied that

substantial evidence supports the trial court’s determination that the Department

proved all six factors of ROW 13.34.180(1).        C.G. was afforded due process
below.



          ~ The six elements are: (1) the child has been found to be dependent, (2)
the court has entered a dispositional order, (3) the child has been removed from
the custody of the parent for at least six months, (4) all the necessary services
have been afforded to the parent to correct the parental deficiencies, (5) there is
little likelihood of remedying the parental deficiencies, and (6) continuation of the
parent child relationship clearly diminishes the child’s prOspects of permanent
placement. ROW 13.34.180(1).
         ~‘ ‘‘Olear, cogent, and convincing’ means highly probable.” In re Welfare
of M.R.H., 145 Wn. App. 10, 24, 188 P.3d 510 (2008).
          ~ Substantial evidence is that sufficient to “persuade a fair-minded, rational
person of the truth of the declared premise.” In re Welfare of T.B., 150 Wn. App.
599, 607, 209 P.3d 497 (2009).

                                             -4-
  No. 79885-5-115


       Parental Fitness

       Next, C.G. argues that the Department failed to show how her alleged

substance abuse rendered her a currently unfit parent.

       ‘[A] parent has a due process right not to have the State terminate his or

her relationship with a natural child in the absence of an express or implied

finding that he or she, at the time of trial, is currently unfit to parent the child.”

A.B., 168 Wn.2d at 918. To meet its burden of proof in establishing a parent is

currently unfit, the Department must prove by clear, cogent, and convincing

evidence that the parent’s deficiencies prevent him or her from providing the child

with “basic nurture, health, or safety.” RCW 13.34.020.

       Here, the trial court explicitly found C.G. “currently unfit to parent this

child.” In its oral ruling, the court made following unchallenged findings: (1)      CC.
was not compliant with her mental health treatment, (2) CC. did not follow the

recommendations of her psychological evaluation, (3) CC. did not obtain a

substance abuse evaluation, and (4) C.G. “does not have the ability to make

good decisions to support the best interests” of the youth. These findings are

now verities. In re Dependency of M.S.R., 174 Wn.2d 1, 9, 271 P.3d 234 (2012).

The trial court’s determination was supported by clear, cogent, and convincing

evidence.

       Problems Remediable in the Near Future

       Lastly, C.G. challenges the trial court’s finding concerning her ability to

overcome her parenting deficiencies.




                                           -5-
  No. 79885-5-1/6


       In termination proceedings, the Department must prove that there is “little

likelihood that conditions will be remedied so that the child can be returned to the

parent in the near future.” RCW 13.34.180(1 )(e). What constitutes the “near

future” depends on the child’s age and placement circumstances. In re Welfare

of C.B., 134Wn. App. 942, 954, 143 P.3d 846 (2006). The “near future” is a

short period for a child in foster care in need of a permanent placement. Id.

       Here, the trial court determined that the youth’s future was a matter of

months, not years. Ample evidence supports this finding. At the time of trial, the

then 15-year-old youth had epilepsy, which was being managed by a stable

foster placement. The youth was thriving in school and desired to continue

learning, which was hindered when in C.G.’s care. Lastly, the youth wanted to

be adopted by the foster placement and desired permanence now, as opposed to

at least six months in the future. Under these circumstances, we conclude that

there was little likelihood C.G. could correct her deficiencies in a future near

enough to successfully and safely parent C.G.-P.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW2.06.040.


                                                     Kors~/J.
WE CONCUR:




      ~ ig.~ J.